DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 1/6/2022, with respect to claims 4 and 5 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-3, 6-11, 13-15 has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney William Curry on February 3, 2022.
The application has been amended as follows: 
In the Claims
	Claims 16-20 are canceled.

Allowable Subject Matter
Claims 1-3, 6-11, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest wherein the at least one terminal transmitting the second feedback information is a portion of terminals belonging to the second subgroup; and wherein when the first feedback information includes a negative acknowledgement (NACK), a terminal to transmit an ACK or a NACK does not transmit the second feedback information through the second feedback resource in conjunction with other limitations in independent claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Desai et al. (US Pat. No. 10,931,426) teaches determining first and second resource for control resource including ACK/NACK.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466